USDC IN/ND case 3:18-cr-00138-JD-MGG document 123 filed 09/15/20 page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA, )
                          )
             Plaintiff,   )
                          )
         v.               )               Case No. 3:18-CR-138 JD
                          )
SVEN ERIC MARSHALL,       )
                          )
             Defendant.   )


                         JOINT STATUS REPORT

      Comes now the United States of America by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, through

Luke N. Reilander, Assistant United States Attorney, to file the following

Joint Status Report on behalf of both parties.

      The parties last filed a Joint Status Report on August 14, 2020. (D.E.

122). Since that report, a second meeting between the parties was held on

September 10, 2020. This second meeting was productive and the parties

resolved the majority of the loss and restitution issues. Mr. Marshall

continues to have some remaining objections to the government’s final actual

loss and restitution calculations. The government released its new loss and

restitution figures to counsel for the defendant, yesterday, September 14,

2020. The defendant seeks two additional weeks to review these numbers
USDC IN/ND case 3:18-cr-00138-JD-MGG document 123 filed 09/15/20 page 2 of 2


with counsel.

      Once the defendant reviews these final or near final loss/restitution

numbers, the parties believe that this case can proceed with the preparation

of a new Presentence Report, as contemplated by the Court in its December

20, 2019 order. (See D.E. 74). The parties will communicate with the

Probation Office on this next step in the first week of October 2020.

      This status report was jointly prepared by the government and counsel

for the Defendant.

      Dated: September 15, 2020

                                    Respectfully submitted,

                                    THOMAS L. KIRSCH II
                                    UNITED STATES ATTORNEY

                                 By: s/ Luke N. Reilander
                                    Luke N. Reilander
                                    Assistant United States Attorney
                                    United States Attorney’s Office
                                    204 S. Main Street, Room M01
                                    South Bend, Indiana 46601
                                    Telephone: 574-236-8287
                                    Email: Luke.Reilander@usdoj.gov




                                       2
